                  Case 19-15265       Doc 73    Filed 10/03/19     Page 1 of 33



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Greenbelt Division

                                                     )
In re:                                               )
                                                     )       Case No. 19-15265 LSS
TOUFIC SALIM MELKI,                                  )       Chapter 11
                                                     )
                Debtor and Debtor in Possession.     )
                                                     )

                         DEBTOR’S PLAN OF REORGANIZATION

                                       INTRODUCTION

         Pursuant to Section 1121 of Title 11 of the United States Code, Toufic Salim Melki,

Debtor and Debtor-in-possession, by and through his counsel, Janet M. Nesse, Esq., and

McNamee Hosea, et al., [the “Debtor”], in the above-captioned bankruptcy case, by and through

his attorneys Janet M. Nesse, Justin P. Fasano, and McNamee, Hosea, Jernigan, Kim, Greenan &

Lynch, P.A., hereby respectfully submits the following Debtor’s Plan of Reorganization pursuant

to the provisions of Chapter 11 of Title 11, United States Code. The Debtor is the proponent of

the Plan within the meaning of Bankruptcy Code section 1129. Reference is made to the

Disclosure Statement, distributed contemporaneously herewith, for a discussion of (i) the

Debtor’s history, businesses and operations, (ii) a summary and analysis of this Plan, and (iii)

certain related matters, including risk factors relating to the consummation of this Plan. No

solicitation materials, other than the Disclosure Statement and related materials transmitted

therewith, have been approved for use in soliciting acceptances and rejections of the Plan.

Nothing in the Plan should be construed as constituting a solicitation of acceptances of the Plan

unless and until the Disclosure Statement has been approved and distributed to all Holders of

Claims and Interests to the extent required by Bankruptcy Code section 1125. Subject to certain
                 Case 19-15265        Doc 73     Filed 10/03/19     Page 2 of 33



restrictions and requirements set forth in Bankruptcy Code section 1127 and Bankruptcy Rule

3019, the Debtor reserves the right to alter, amend, modify, revoke, or withdraw this Plan prior

to its substantial consummation.

     ALL HOLDERS OF CLAIMS ENTITLED TO VOTE ON THE PLAN ARE
ENCOURAGED TO READ CAREFULLY THE PLAN AND THE DISCLOSURE
STATEMENT (INCLUDING ALL EXHIBITS THERETO), EACH IN ITS ENTIRETY,
BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.

                              ARTICLE I
               DEFINITIONS AND TERMS OF CONSTRUCTION

        The following terms (which appear in this Plan as capitalized terms), when used in this
Plan, have the meanings set forth below:

       “8931 Property” means the Debtor’s real property located at 8931Edgewood Drive,
Gaithersburg, Maryland 20877, and all improvements thereon and rights associated therewith.

       “8701 Property” means the Debtor’s real property located at 8701 Fields Court,
Gaithersburg, Maryland 20877, and all improvements thereon and rights associated therewith.

       “1530 Property” means the Debtor’s real property located at 1530 Key Boulevard,#728,
Arlington, Virginia 22209 and all improvements thereon and rights associated therewith.

       “1715 Property” means the Debtor’s real property located at 1715 George Mason Drive,
#101, Arlington, Virginia 22205, and all improvements thereon and rights associated therewith.

       “1082/Ftaka Kesrwan Property” means the Debtor’s real property located at
1082/Ftaka Kesrwan, and all improvements thereon and rights associated therewith.

        “Administrative Expense Claim” means a claim for administrative costs or expenses
that are allowable under Bankruptcy Code section 503(b) or 28 U.S.C. § 1930. These costs or
expenses may include: (a) actual, necessary costs and expenses of preserving the Debtor’s Estate
after the Petition Date but prior to the Effective Date; (b) Professional Fee Claims; (c)
Administrative Tax Claims; and (d) fees or charges assessed against the Estate under 28 U.S.C. §
1930.

        “Administrative Expense Claims Bar Date” means thirty (30) days after the Effective
Date, with respect to Administrative Expense Claims (except for Professional Fee Claims) for
services rendered or expenses incurred from the Petition Date through the Effective Date relating
to or arising out of any period after the Petition Date.

        “Administrative Expense Claims Objection Date” means the last day for filing an
objection to any request for the payment of an Administrative Expense Claim other than a
Professional Fee Claim, which shall be the later of (a) sixty (60) days after the Effective Date or
                                                 2
                 Case 19-15265        Doc 73     Filed 10/03/19      Page 3 of 33



(b) such other date specified in this Plan or ordered by the Bankruptcy Court. The filing of a
motion to extend the Administrative Expense Claims Objection Date shall automatically extend
the Administrative Expense Claims Objection Date until a Final Order is entered on such motion.
In the event that such motion to extend the Administrative Expense Claims Objection Date is
denied by the Bankruptcy Court, the Administrative Expense Claims Objection Date shall be the
later of the current Administrative Expense Claims Objection Date (as previously extended, if
applicable) or thirty (30) days after the Bankruptcy Court’s entry of an order denying the motion
to extend the Administrative Expense Claims Objection Date.

        “Administrative Tax Claim” means a Claim that is not an Allowed Secured Claim and
that a government unit asserts against the Debtor either for taxes or for related interest or
penalties for any tax period that, in whole or in part, falls within the period beginning on the date
of the Petition Date and ending on the Effective Date.

         “Allowed Administrative Expense Claim” means an Administrative Expense Claim
that is allowed as set forth in Article II.A.

        “Allowed Claim” means a Claim, other than an Administrative Expense Claim, (i)
allowed by Final Order of the Bankruptcy Court, (ii) proof of which was timely filed on or
before the Claims Bar Date or (iii) if no proof of Claim has been timely filed, which has been or
hereafter is listed in the Bankruptcy Schedules as liquidated in amount and not disputed or
contingent, and in each such case in clauses (ii) and (iii) above, a Claim as to which no objection
to the allowance thereof has been interposed within the applicable period of limitation fixed by
the Plan, the Bankruptcy Code, the Bankruptcy Rules or a Final Order. Unless otherwise
specified in the Plan, an Allowed Claim does not include interest on the Claim accruing after the
Petition Date. Moreover, any Claim or portion of a Claim that was or is satisfied or released
during the Case is not an Allowed Claim. For purposes of determining the amount of an
Allowed Claim, there shall be deducted therefrom an amount equal to the amount of any Claim
which the Debtor may hold against the Holder thereof, to the extent that such Claim may be set
off pursuant to applicable law.

       “Allowed Class ‘**’ Claim” means an Allowed Claim in the particular class described.

        “Assets” means all assets of the Debtor’s Estate including, but not limited to, “property
of the estate” as described in section 541 and 1115 of the Bankruptcy Code.

        “Avoidance Action” means any Causes of Action arising under Bankruptcy Code
sections 542, 543, 544, 547, 548, 549, 550, 551, 552, and 553 or under related state or federal
statutes and common law, including without limitation all fraudulent conveyance laws,
fraudulent transfer laws, and all non-bankruptcy laws vesting in creditors any and all rights to
avoid, rescind, or recover on account of transfers, whether or not litigation is commenced to
prosecute such Cause of Action.

       “Ballot” means the Ballot for accepting or rejecting the Plan.




                                                  3
                  Case 19-15265       Doc 73     Filed 10/03/19     Page 4 of 33



        “Ballot Date” means the date set by the Bankruptcy Court by which all Ballots with
respect to the Plan must be received.


        “Bankruptcy Code” means title 11 of the United States Code, as now in effect or
hereafter amended and as applicable to the Case.

        “Bankruptcy Court” or “Court” means the United States Bankruptcy Court for the
District of Maryland.

         “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure.

       “Bankruptcy Schedules” means the Schedules of Assets and Liabilities and Statement
of Financial Affairs filed by the Debtor, as the same may have been amended from time to time.

       “Business Day” means any day other than a Saturday, Sunday or a legal holiday (as
defined in Bankruptcy Rule 9006(a)).

         “Case” means the above-captioned case commenced by the Debtor in the Bankruptcy
Court.

       “Cash” means cash or cash equivalents including, but not limited to, bank deposits,
checks or other similar items.

        “Causes of Action” means any and all claims, demands, rights, actions, causes of action
and suits of the Debtor and the Estate, of any kind or character whatsoever, known or unknown,
suspected or unsuspected, matured or unmatured, whether arising prior to, on or after the Petition
Date, in contract or in tort, at law or in equity or under any other theory of law, including but not
limited to (1) rights of setoff, counterclaim or recoupment, and claims on contracts or for
breaches of duties imposed by law; (2) the right to object to claims or interests; (3) claims
pursuant to section 362 of the Bankruptcy Code; (4) such claims and defenses as fraud,
negligence, breach of fiduciary duty, corporate waste, unlawful dividends, mistake, duress and
usury; (5) all Avoidance Actions; (6) claims for tax refunds; (7) claims pursuant to section 510 of
the Bankruptcy Code, and (8) Section 506(c) Claims; and (9) any other claims which may be
asserted against third parties.

         “Claim” means a claim as that term is defined in Bankruptcy Code section 101(5).

       “Claims Bar Date” means, with respect to Claims filed by Creditors, August 19, 2019,
which was the last date for Creditors to file Claims against the Estate pursuant to the Notice of
Chapter 11 Bankruptcy Case, and with respect to Claims filed by the Debtor on behalf of
Creditors, September 18, 2019 which was the last date for the Debtor to file Claims on behalf of
Creditors against the Estate pursuant to Federal Rule of Bankruptcy Procedure 3004.

         “Claims Objection Deadline” means the last day for filing objections to General


                                                 4
                 Case 19-15265       Doc 73     Filed 10/03/19     Page 5 of 33



Unsecured Claims, which day shall be the later of (a) three hundred and sixty (360) days after the
Effective Date or (b) such other date as the Bankruptcy Court may order. The Debtor may seek a
one time automatic extension of the Claims Objection Deadline by filing a notice of extension of
the Claims Objection Deadline, which shall automatically extend the Claims Objection Deadline
until the date specified in such notice up to an additional three hundred and sixty (360) days after
the current Claims Objection Deadline. Thereafter, any further extension of the Claims
Objection Deadline shall require bankruptcy court approval, and may be granted only upon a
showing of exigent circumstances. In the event that such a motion to further extend the Claims
Objection Deadline is denied, the Claims Objection Deadline shall be the later of the current
Claims Objection Deadline (as previously extended, if applicable) or thirty (30) days after the
Bankruptcy Court’s entry of an order denying the motion to further extend the Claims Objection
Deadline. For the avoidance of doubt, after the Effective Date, no Person other than the Debtor
shall be authorized to file objections to Claims other than Professional Fee Claims.

       “Citibank” means Citibank Home Equity.

       “Class” means a group of Claims as classified in Article III.

       “Confirmation” means the entry of an Order by the Bankruptcy Court confirming the
Plan pursuant to section 1129 of the Bankruptcy Code.

       “Confirmation Date” means the date on which the Bankruptcy Court enters the
Confirmation Order on its docket.

       “Confirmation Hearing” means the hearing regarding Plan Confirmation.

       “Confirmation Order” means the order of the Bankruptcy Court confirming this Plan
under Bankruptcy Code section 1129.

       “Debtor” means Toufic Salim Melki.

       “Disclosure Statement” means the Disclosure Statement with Respect to Debtor’s Plan
of Reorganization.

       “Disclosure Statement Order” means the order entered by the Bankruptcy Court
approving the Disclosure Statement.

       “Disputed Claim” means a Claim:

             (a) As to which a proof of claim is filed or is deemed filed under Bankruptcy Rule
       3003(b)(1) or a proof of interest is filed or is deemed filed under Bankruptcy Rule
       3003(b)(2); and

              (b) As to which an objection: (1) has been timely filed; and (2) has neither been
       overruled nor been denied by a Final Order and has not been withdrawn.


                                                 5
                 Case 19-15265       Doc 73     Filed 10/03/19     Page 6 of 33



        “Disputed Claim Amount” means (a) if the liquidated amount is set forth in the proof of
claim relating to a Disputed Claim, (i) the liquidated amount set forth in the proof of claim
relating to the Disputed Claim as may have been modified by Final Order of the Bankruptcy
Court; (ii) the disputed amount as agreed to by the Debtor and the Holder of such Disputed
Claim; or (iii) if a request for estimation is filed by any party, the amount estimated as disputed
by the Bankruptcy Court; (b) if no liquidated amount is set forth in the Proof of Claim relating to
a Disputed Claim, (i) the disputed amount agreed to by the Debtor and the Holder of such
Disputed Claim or (ii) zero; or (c) if the Claim was listed on the Bankruptcy Schedules as
unliquidated, contingent or disputed and no proof of claim was filed, or deemed to have been
filed, by the applicable Claims Bar Date and the Claim has not been resolved by written
agreement of the parties or an order of the Bankruptcy Court, zero.

       “Distribution” means any transfer under the Plan of Cash or other property or
instruments to either a Holder of an Allowed Administrative Expense Claim or a Holder of an
Allowed Claim.

       “Effective Date” has the meaning set forth in Article IX.B hereof.

       “Entity” has the meaning set forth in Section 101(15) of the Bankruptcy Code.

       “Estate” means the bankruptcy estate of the Debtor.

       “Estate Parties” means the Persons referenced in Article VIII.B hereof.

       “Exempt Assets” means all Assets of the Debtor properly exempted by the Debtor.

       “Executory Contracts” means those agreements or obligations which are not fully
performed by the Debtor and are subject to assumption or rejections pursuant to §365 of the
Bankruptcy Code.

       “Fee Application” means the requests or applications for payment of
Professional Fee Claims.

       “Final Order” means an order or judgment of a court of competent jurisdiction entered
on such court’s official docket:

        (a) That has not been reversed, rescinded, stayed, modified, or amended;
        (b) That is in full force and effect; and
        (c) With respect to which: (1) the time to appeal or to seek review, remand, rehearing, or
a writ of certiorari has expired and as to which no timely filed appeal or petition for review,
rehearing, remand, or writ of certiorari is pending; or (2) any such appeal or petition has been
dismissed or resolved by the highest court to which the order or judgment was appealed or from
which review, rehearing, remand, or a writ of certiorari was sought.

       “General Unsecured Claim” means a Claim that is not an Administrative Expense
Claim, a Priority Tax Claim, a Non-Tax Priority Claim, Tenant Claim, or a Secured Claim.

                                                 6
                 Case 19-15265       Doc 73     Filed 10/03/19     Page 7 of 33




       “Governmental Agency(y)(ies)” means any department or agency of the United States
of America or any state, including quasi-governmental agencies, acting through, or funded by
any such department or agency, through state or federal government charter, or otherwise.

       “Holder” means the holder of a Claim.

       “Insider” means an insider as that term is defined in Bankruptcy Code section 101(31).

        “Leases” means any agreement between the Debtor and any of his tenants for the lease of
real property, which is in effect as of the Effective Date, including but not limited to the Leases
listed on Exhibit A.

       “Local Rules” means the Local Bankruptcy Rules for the United States Bankruptcy
Court for the District of Maryland, as now in effect or hereafter amended and applicable to the
Case.

       “Non-Tax Priority Claim” means a Claim, other than and without duplication of an
Administrative Expense Claim or Priority Tax Claim, which is entitled to priority in payment
pursuant to Bankruptcy Code section 507(a)(3), (4), (5), or (7), other than a Tenant Claim.

       “Person” means any natural person or Entity.

       “Petition Date” means April 18, 2019.

       “Plan” means this Debtor’s Plan of Reorganization, as it may be amended or
supplemented.

       “Plan Document” means this Plan, and any Exhibits thereto.

        “Plan Participants” means the persons entitled to exculpation as provided in Article VII
of the Plan.

        “Post-Effective Date Expenses” means any expenses incurred by the Debtor
after the Effective Date including, but not limited to, professional fees and expenses incurred by
the Debtor, fees payable to the United States Trustee, and premiums related to any bond or
insurance policy, and reasonable expenses incurred by the Debtor in the ordinary course of
business.

       “Post-Petition” means the time after the Petition Date.

      “Priority Tax Claim” means a Claim entitled to priority against the Debtor under
Bankruptcy Code section 507(a)(8), or which is secured by the Assets of the Debtor.

        “Pro Rata” means proportionately so that the ratio of (a) the amount of consideration
distributed on account of an Allowed Claim to (b) the amount of the Allowed Claim is the same

                                                 7
                 Case 19-15265        Doc 73     Filed 10/03/19     Page 8 of 33



as the ratio of (x) the amount of consideration available for distribution on account of all
Allowed Claims in the Class in which that Allowed Claim is included to (y) the amount of all
Allowed Claims in that Class.

       “Professional Fee Claim” means a Claim under Bankruptcy Code sections 326, 327,
328, 330, 331, 503(b), or 1103 for compensation for services rendered by any of the
Professionals, or related expenses, incurred after the Petition Date but prior to the Effective Date
on behalf of the Estate; or

       “Professionals” means the professionals (attorneys, accountants, appraisers, financial
advisors, and the like) employed by the Estate with the approval of the Bankruptcy Court at the
expense of the Estate pursuant to sections 327 and/or 328 of the Bankruptcy Code.

        “Properties” means the following real properties located at (i) 1715 George Mason
Drive, #101, Arlington, Virginia 22205; (ii) 9701 Fields Court, Gaithersburg, Maryland 20877;
(iii) 8931Edgewood Drive, Gaithersburg, Maryland 20877; and (iv) 1530 Key Boulevard, #728,
Arlington, Virginia 22209.

        “Rejection Damage Claim” means a Claim for damages arising under an unexpired
lease of real or personal property or an executory contract that the Debtor rejects under
Bankruptcy Code section 365 or pursuant to the terms of this Plan.

        “Section 506(c) Claim” means any surcharge claim asserted by the Debtor after the
Effective Date pursuant to Section 506(c) of the Bankruptcy Code.

         “Secured Claim” means a Claim that is secured by a valid and unavoidable lien against
property in which an Estate has an interest or that is subject to setoff under Bankruptcy Code
section 553. A Claim is a Secured Claim only to the extent of the value of the claimholder’s
interest in the collateral securing the Claim or to the extent of the amount subject to setoff,
whichever is applicable, and as determined under Bankruptcy Code section 506(a).

       “Tenant” means a party to a Lease with the Debtor under which the Debtor is a landlord.

        “Tenant Claim” means a Claim against the Debtor pursuant to a Lease, including but
not limited to a claim for the return of a security deposit.

       “Unclaimed Property” means any Cash or other property which is unclaimed for sixty
(60) days after its distribution.

       “United Bank” means United Bank Home Mortgage.

       “U.S. Trustee” means the Office of the United States Trustee.

       RULES OF INTERPRETATION

The rules of construction in Bankruptcy Code section 102 apply to this Plan.

                                                 8
                   Case 19-15265        Doc 73      Filed 10/03/19     Page 9 of 33




      1.     Except as otherwise provided in the Plan, Bankruptcy Rule 9006(a) applies when
computing any time period under the Plan.

       2.     A capitalized term that is used in this Plan and that is not defined in this Plan has
the meaning attributed to that term, if any, in the Bankruptcy Code or the Bankruptcy Rules.

        3.     The definition given to any term or provision in the Plan supersedes and controls
any different meaning that may be given to that term or provision in the Bankruptcy Code, the
Bankruptcy Rules or the Disclosure Statement.

       4.       Whenever it is appropriate from the context, each term, whether stated in the
singular or the plural, includes both the singular and the plural.

        5.     Any reference to a document or instrument being in a particular form or on
particular terms means that the document or instrument will be substantially in that form or on
those terms.

       6.     Any reference to an existing document means the document as it has been, or may
be, amended or supplemented.

        7.      Unless otherwise indicated, the phrase “in the Plan,” “in this Plan,” “under the
Plan,” “under this Plan,” and similar words or phrases refer to this Plan in its entirety rather than
to only a portion of the Plan.

        8.      Unless otherwise specified, all references to Articles or Exhibits are references to
this Plan’s Articles or Exhibits.

        9.      Article captions and headings are used only as convenient references and do not
affect this Plan’s meaning.

       10.      Unless a rule of law or procedure is supplied by federal law (including the
Bankruptcy Code and Bankruptcy Rules) and except as otherwise provided herein or therein, the
laws of (i) the State of Maryland shall govern the construction and implementation of the Plan
and any agreements, documents, and instruments executed in connection with the Plan.

          11.    All Exhibits are incorporated into and are a part of this Plan as if set forth in full
herein.

                                  ARTICLE II
                PROVISION FOR PAYMENT OF ADMINISTRATIVE CLAIMS,
                    PRIORITY CLAIMS AND PRIORITY TAX CLAIMS

      A.      Allowed Administrative Expense Claims: Except to the extent that a holder of an
Allowed Administrative Expense Claim agrees to a different treatment, the holders of Allowed
Administrative Expense Claims will receive Cash equal to the unpaid portion of such Allowed

                                                    9
                Case 19-15265       Doc 73     Filed 10/03/19     Page 10 of 33



Administrative Expense Claim on the later of the (a) the Effective Date, (b) the date on which
said entity becomes a holder of such Allowed Administrative Expense Claim, or (c) such date as
such entity may agree to with the Debtor, provided however, that Administrative Expense
Claims representing liabilities incurred in the ordinary course of business by the Debtor, as a
debtor in possession, or liabilities arising under other obligations incurred by the Debtor, as a
debtor in possession, whether or not incurred in the ordinary course of business, shall be paid by
the Liquidating Debtor in accordance with the terms and subject to the conditions of any orders
or agreements governing, instruments evidencing, or other documents relating to, such
transactions.

       B.     Administrative Claims Bar Date: Notwithstanding section 503(a) of the
Bankruptcy Code, any person seeking payment of an asserted Administrative Expense
Claim under section 503 of the Bankruptcy Code, other than a governmental unit seeking
payment of an expense under § 503(b)(1)(B) or (C), that was incurred on or before the
Effective Date but which has not been paid by the Debtor, shall be required to file an
application for the allowance of final payment of said claim on or before thirty (30)
calendar days after the Effective Date, and any such claim not filed by that date shall be
forever barred and discharged. Notwithstanding the foregoing, Professional Persons with
Administrative Expense Claims shall comply with the provisions of Article IV of this Plan.

        C.       Allowed Priority Claims: The holders of Allowed Priority Claims will receive
Cash equal to the unpaid portion of such Allowed Priority Claim, including post-petition interest
at the federal judgment rate in effect on the Confirmation Date, on the later of (a) the Effective
Date, (b) the date on which said entity becomes a holder of such Allowed Priority Claim, or (c)
such date as such entity may agree to with the Debtor.

                        ARTICLE III
       DESIGNATION OF CLASSES OF CLAIMS AND INTERESTS

        The Plan divides Creditors into Classes based on their legal rights and interests and
provides for the satisfaction of Claims from Assets of the Estate, including post-petition income,
and certain Exempt Assets. This Article classifies Claims, except for Administrative Expense
Claims and Priority Tax Claims, which are not classified, for all purposes, including voting,
confirmation, and Distribution under the Plan. A Claim or Interest is classified in a particular
Class only to the extent that the Claim or Interest falls within the Class description. To the
extent that part of the Claim or Interest falls within a different Class description, the Claim or
Interest is classified in that different Class. The following table summarizes the Classes of
Claims and Interests under this Plan.


 CLASS                   DESCRIPTION              IMPAIRED/                VOTING STATUS
                                                  UNIMPAIRED


 Class 1                 Non-Tax Priority         Unimpaired               Not Entitled to Vote,
                         Claims                                            Deemed to Accept

                                                10
                 Case 19-15265        Doc 73     Filed 10/03/19      Page 11 of 33




 Class 2                  Secured Claim of          Impaired                  Entitled to Vote

                          Citibank Home
                          Equity
 Class 3                  Secured Claim of          Impaired                  Entitled to Vote

                          United Bank Home
                          Mortgage
 Class 4                  Secured Claim of          Impaired                  Entitled to Vote

                          United Bank Home
                          Mortgage
 Class 5                  Tenant Claims             Impaired                  Entitled to Vote
 Class 6                  General Unsecured         Impaired                  Entitled to Vote
                          Claims
 Class 7                  Interests                 Impaired                  Deemed to Accept;
                                                                              Not Entitled to Vote
                                                                              on the Plan


                              ARTICLE IV
            TREATMENT OF CLAIMS AND INTERSTS UNDER THE PLAN

The treatment in this Plan is in full and complete satisfaction of all of the legal, contractual, and
equitable rights that each Holder of an Allowed Claim may have in or against the Debtor, the
Estate or his property. This treatment supersedes and replaces any agreements or rights those
Holders have in or against the Debtor, the Estate or property of the Debtor or the Estate. All
Distributions under the Plan will be tendered to the Person holding the Allowed Claim.
EXCEPT AS SPECIFICALLY SET FORTH IN THIS PLAN, NO DISTRIBUTIONS
WILL BE MADE AND NO RIGHTS WILL BE RETAINED ON ACCOUNT OF ANY
CLAIM THAT IS NOT AN ALLOWED CLAIM.

       A.     Allowance of Unclassified Claims (Administrative Expense Claims and
Priority Tax Claims)

        Persons that hold Administrative Expense Claims and that do not timely file and serve a
motion or application seeking payment in accordance with this Article and the Bankruptcy Code
will be forever barred from asserting those Administrative Expense Claims.

               a.      Allowed Administrative Expense Claims Other than Professional Fee
                       Claims

                       An Administrative Expense Claim that is not a Professional Fee Claim
                       will be allowed only if: on or before the Administrative Expense Claim
                       Bar Date, the Person holding the Claim both filed with the Bankruptcy

                                                  11
 Case 19-15265     Doc 73     Filed 10/03/19     Page 12 of 33



     Court a motion or application requesting that the Debtor pay the Claim
     and served the motion or application on the Debtor and the U.S. Trustee.
     Persons seeking allowance of an Administrative Expense Claim under this
     paragraph shall be required to file a notice that the deadline to object to
     such allowance shall be the Administrative Expense Claims Objection
     Deadline. Provided, however, that the Debtor may elect to deem an
     Administrative Expense Claim (other than a Professional Fee Claim)
     incurred in the ordinary course of the Debtor’ business to be treated as an
     Allowed Administrative Expense Claim in accordance with the terms and
     conditions of the particular transaction that gave rise to the Claim without
     requiring the Person holding such Administrative Expense Claim to file a
     request for payment.

     Any objection to an Administrative Expense Claim must be filed by the
     Administrative Expense Claims Objection Deadline. In the event that an
     objection is timely filed to an Administrative Expense Claim, the
     Bankruptcy Court shall determine the allowed amount of such
     Administrative Expense Claim.

b.   Allowed Professional Fee Claims

     Final Fee Applications must be filed no later than twenty-one (21)
     days after the Effective Date. Final Fee Applications will be noticed
     in accordance with the Bankruptcy Rules and Local Rules.
     Objections, if any, shall be filed in accordance with the Bankruptcy
     Rules and Local Rules and served on the Professional whose Final
     Fee Application is being objected to, the Debtor, and the Office of
     the U.S. Trustee. Failure to properly object to a Final Fee
     Application constitutes a waiver of a party’s right to object to a
     Final Fee Application.

c.   Allowed Priority Tax Claims

     The Claim of any Person holding a Priority Tax Claim will be
     allowed only if such Person filed a Claim prior to the Claims Bar
     Date and no objection to the Priority Tax Claim is filed by the
     Claims Objection Deadline.

     In the event that an objection is timely filed to a Priority Tax Claim,
     the Bankruptcy Court shall determine the allowed amount of such
     Priority Tax Claim. In the event that no objection is timely filed to
     an otherwise properly filed Priority Tax Claim, such Priority Tax
     Claim shall be deemed allowed in the amount requested.

d.   Treatment of Unclassified Claims (Administrative Expense Claims
     and Priority Tax Claims)

                               12
 Case 19-15265            Doc 73     Filed 10/03/19     Page 13 of 33




      i.           Administrative Expense Claims

                   Except to the extent that a holder of an Allowed Administrative
                   Expense Claim agrees to a different treatment, each holder of an
                   Allowed Administrative Expense Claim shall receive from the
                   Debtor, in full and complete settlement, satisfaction and discharge
                   of its Allowed Administrative Expense Claim, on the later to occur
                   of (i) the Effective Date (or as soon as reasonably practicable
                   thereafter) and (ii) the date on which such Claim shall become an
                   Allowed Claim, Cash equal to the unpaid portion of such Allowed
                   Expense Administrative Claim; provided, however,
                   that Allowed Administrative Expense Claims with respect to
                   liabilities incurred by the Debtor in the ordinary course of business
                   during the Case may be paid in the ordinary course of business in
                   accordance with the terms and conditions of any agreements
                   relating thereto by the Debtor. Holders of Administrative Claims
                   will be paid in full on account of their Claims and are not entitled
                   to vote on this Plan.

     ii.           Priority Tax Claims

                   Except to the extent that a holder of an Allowed Priority Tax Claim
                   agrees to a different treatment, at the sole option of the Debtor,
                   each holder of an Allowed Priority Tax Claim shall receive from
                   the Debtor, in full and complete settlement, satisfaction and
                   discharge of its Allowed Priority Tax Claim: (a) Cash in an amount
                   equal to such Allowed Priority Tax Claim on, or as soon thereafter
                   as is reasonably practicable, the later of the Effective Date and the
                   first Business Day after the date that is thirty (30) calendar days
                   after the date such Priority Tax Claim becomes an Allowed
                   Priority Tax Claim, or (b) equal quarterly Cash payments in an
                   aggregate amount equal to such Allowed Priority Tax Claim,
                   together with interest at the federal judgment rate in effect on the
                   Petition Date, over a period not to end later than five (5) years after
                   the Petition Date, which shall begin on, or as soon thereafter as is
                   reasonably practicable, the later of the Effective Date and the first
                   Business Day after the date that is thirty (30) calendar days after
                   the date such Priority Tax Claim becomes an Allowed Priority Tax
                   Claim. Holders of Priority Tax Claims will be paid in full on
                   account of such Claims and are not entitled to vote on this Plan.

e.           Classified Claims

           i.       Classification and Treatment of Non Tax Priority Claims
                   (Class 1)

                                     13
        Case 19-15265     Doc 73     Filed 10/03/19      Page 14 of 33




Classification:     Class 1 consists of all Non-Tax Priority Claims.

Treatment:          Provided that a Non-Tax Priority Claim has not been paid prior to
                    the Effective Date, and except to the extent that a holder of a Non-
                    Tax Priority Claim agrees to a different treatment, each holder of
                    an Allowed Non-Tax Priority Claim shall receive from the Debtor,
                    in full and complete settlement, satisfaction and discharge of its
                    Allowed Non-Tax Priority Claim, on the Effective Date, Cash
                    equal to the unpaid portion of such Allowed Non-Tax Priority
                    Claim. Class 1 is unimpaired under this Plan and is conclusively
                    presumed to have accepted this Plan and, therefore, Holders of
                    Class 1 Claims are not entitled to vote to accept or reject this Plan.

              ii.   Classification and Treatment of Secured Claim of Citibank
                    Home Equity (Class 2)

Classification:     Class 2 consists of the Secured Claim of Citibank Home Equity

Treatment:          Citibank Home Equity, in full and complete settlement, satisfaction
                    and discharge of its Allowed Secured Claim, shall have an allowed
                    secured claim of the amount of $237,489.00 secured by a lien
                    against the 8931 Property. Debtor will pay the full amount of the
                    Allowed Class 2 Secured Claim in full, including interest accrued
                    at the subject contractual rate through the date of payment, from
                    the proceeds of the sale of the 8931 Property. The payment of the
                    Allowed Class 2 Secured Claim will be provided upon the closing
                    of the sale of the 8931 Property, to be completed within twenty-
                    four months of the Effective Date. The holder of the Class 2 Claim
                    will retain its lien until the 8931 Property is sold, and the payment
                    described herein is provided. Upon payment the Class 2 creditor
                    will cause its lien against the 8931 Property to be released.

                    If the loan is not escrowed, the Debtor shall timely pay all real
                    estate taxes with respect to the 8931 Property. The Debtor shall
                    maintain insurance listing Citibank Home Equity as an insured
                    party on the 8931 Property sufficient to satisfy the Allowed
                    Secured Claim of Citibank Home Equity in this case.

                    Holders of Class 2 Claims are impaired and are entitled to vote to
                    accept or reject this Plan.

             iii.   Classification and Treatment of Secured Claim of United Bank
                    Home Mortgage (Class 3)




                                      14
        Case 19-15265    Doc 73     Filed 10/03/19     Page 15 of 33



Classification:    Class 3 consists of the Secured Claim of United Bank Home
                   Mortgage

Treatment:         United Bank Home Mortgage, in full and complete settlement,
                   satisfaction and discharge of its Allowed Secured Claim, shall have
                   an allowed secured claim of the amount of $50,041.00 secured by
                   a lien against the 9701 Property. Debtor will pay the full amount
                   of the Allowed Class 3 Secured Claim in full, including interest
                   accrued at the subject contractual rate through the date of payment,
                   from the proceeds of the sale of the 9701 Property. The payment of
                   the Allowed Class 3 Secured Claim will be provided upon the
                   closing of the sale of the 9701 Property, to be completed within
                   twenty-four months of the Effective Date. The holder of the Class
                   3 Claim will retain its lien until the 9701 Property is sold, and the
                   payment described herein is provided. Upon payment the Class 3
                   creditor will cause its lien against the 9701 Property to be released.

                   If the loan is not escrowed, the Debtor shall timely pay all real
                   estate taxes with respect to the 9701 Property. The Debtor shall
                   maintain insurance listing United Bank Home Mortgage as an
                   insured party on the 9701 Property sufficient to satisfy the Allowed
                   Secured Claim of United Bank Home Mortgage in this case.

                   Holders of Class 3 Claims are impaired and are entitled to vote to
                   accept or reject this Plan.


             iv.   Classification and Treatment of Secured Claim of United Bank
                   Home Mortgage (Class 4)


Classification:    Class 4 consists of the Secured Claim of United Bank Home
                   Mortgage


Treatment:         United Bank Home Mortgage, in full and complete settlement,
                   satisfaction and discharge of its Allowed Secured Claim, shall have
                   an allowed secured claim of the amount of $377,512.00 secured by
                   a lien against the 1530 Property. Debtor will pay the full amount
                   of the Allowed Class 4 Secured Claim in full, including interest
                   accrued at the subject contractual rate through the date of payment,
                   from the proceeds of the sale of the 1530 Property. The payment of
                   the Allowed Class 4 Secured Claim will be provided upon the
                   closing of the sale of the 1530 Property, to be completed within
                   twenty-four months of the Effective Date. The holder of the Class
                   4 Claim will retain its lien until the 8931 Property is sold, and the

                                     15
        Case 19-15265    Doc 73     Filed 10/03/19      Page 16 of 33



                   payment described herein is provided. Upon payment the Class 4
                   creditor will cause its lien against the 8931 Property to be released.

                   If the loan is not escrowed, the Debtor shall timely pay all real
                   estate taxes with respect to the 1530 Property. The Debtor shall
                   maintain insurance listing Citibank Home Equity as an insured
                   party on the 1530 Property sufficient to satisfy the Allowed
                   Secured Claim of United Bank Home Mortgage in this case.


             v.    Classification and Treatment of Tenant Claims (Class 5)

Classification:    Class 5 consists of the claims of the Tenants under a Lease.

Treatment:         The Tenants, in full and complete settlement, satisfaction and
                   discharge of their claims, shall have an allowed secured claim for
                   any security deposit held by the Debtor for their benefit under a
                   Lease. All other Claims of any Tenant which are known as of the
                   Effective Date shall be discharged pursuant to the procedures set
                   forth below.

                   Holders of Class 5 Claims are impaired and are entitled to vote to
                   accept or reject this Plan.

             vi.   Classification of General Unsecured Claims (Class 6)

Classification:    Class 6 consists of holders of General Unsecured Claims

Treatment:         The total Allowed Claims to which the Debtor does not plan to
                   object included in Class 6 is anticipated to be $1,390,151.45.
                   Debtor will provide payments of $6,000.00 per quarter
                   commencing on or before the first day of the first calendar quarter
                   after the Effective Date through the twentieth quarter after the
                   Effective Date, and such additional quarters as the Court
                   determines is necessary for the Debtor to satisfy the best interest of
                   creditors test of 11 U.S.C. § 1129(a)(7). The payments will be
                   made in consecutive quarterly intervals and will be distributed
                   among all Class 6 creditors on a pro rata basis.

                   Additionally, the Debtor will pay (1) the net proceeds from the sale
                   of the Properties, after payments to co-owners and taxes associated
                   with the sale, and (2) the proceeds of any Causes of Action, net of
                   applicable costs of litigation, pro rata, to holders of Allowed Class
                   6 Claims.




                                     16
                Case 19-15265       Doc 73     Filed 10/03/19      Page 17 of 33



                              Payment of the foregoing sum to Class 6 creditors shall constitute
                              full and final satisfaction of the claims of Class 6 creditors.

                              Holders of Class 6 Claims are impaired and are entitled to
                              vote to accept or reject this Plan.

                                    i. Classification of Interests (Class 7):

                              The Debtor shall be entitled to keep all Exempt Assets under the
                              plan free and clear of any liens or Claims, except as stated in this
                              Plan.

                              The Debtor shall be entitled to keep all Assets, other than the
                              Properties, under the Plan. In exchange for such entitlement, the
                              Debtor shall make a new value contribution of quarterly payments
                              totaling $120,000.00, to the Plan, as described above, for five years
                              from the Effective Date, plus such additional quarters as the Court
                              determines is necessary for the Debtor to satisfy the best interest of
                              creditors test of 11 U.S.C. § 1129(a)(7).

                              The Debtor is not entitled to vote on the Plan.


                                ARTICLE V
       ACCEPTANCE OR REJECTION OF PLAN; EFFECT OF REJECTION BY ONE
              OR MORE CLASSES OF CLAIMS OR INTERESTS

       A.      Impaired Classes to Vote

        Each Holder of a Claim in an impaired Class shall be entitled to vote separately to accept
or reject the Plan unless such Holder is deemed to accept or reject the Plan.

       B.      Acceptance by Class of Creditors

        An impaired Class of Claims shall have accepted the Plan if the Plan is accepted by at
least two-thirds (2/3) in dollar amount and more than one-half (1/2) in number of the Allowed
Claims of such Class that have voted to accept or reject the Plan. A Class of Claims shall be
deemed to accept the Plan in the event that no Holder of a Claim within that Class submits a
Ballot by the Voting Deadline.


       C.      Elimination of Classes

     Any Class that does not contain any Allowed Clams or Interests, or any Claims temporarily
allowed for voting purposes under Bankruptcy Rule 3018, as of the date of commencement of
the Confirmation Hearing, shall be deemed to have been deleted from the Plan for purposes of

                                                17
                Case 19-15265        Doc 73     Filed 10/03/19     Page 18 of 33



(a) voting to accept or reject the Plan and (b) determining whether it has accepted or rejected the
Plan under section 1129(a)(8) of the Bankruptcy Code.

       D.      Cramdown

       In the event that any impaired Class of Claims shall fail to accept the Plan in accordance
with section 1129(a) of the Bankruptcy Code, the Debtor reserves the right to request that the
Bankruptcy Court confirm the Plan in accordance with section 1129(b) of the Bankruptcy Code
or amend the Plan in accordance with section 1129(a) of the Bankruptcy Code.

                                ARTICLE VI
               MEANS FOR IMPLEMENTAION AND EXECUTION OF THE PLAN

       A.      Revesting of Property

               All property of the Estate shall revest in the Debtor on the Effective Date, free and
               clear of all other liens, claims, interests and encumbrances, except for the liens
               specifically granted by this Plan.

       B.      Plan Objectives

               The Debtor, through the Plan, proposes to (i) sell the Properties and pay the
               respective Allowed Secured Claims on each of the Properties, in full pursuant to
               each sale; (ii) pay out the interests of co-owners; (iii) provide quarterly payments
               under the Plan to pay creditors as set forth in the Plan; and (iv) provide payment
               of the net proceeds of the sale of the respective Properties and Causes of Action,
               if any, to pay creditors as set forth in the Plan.

       D.      Retention of Professionals

               On the Effective Date, the Debtor shall be allowed, without further order of the
               Bankruptcy Court, to employ and compensate professionals, including, but not
               limited to, counsel, expert witnesses, accountants, appraisers, realtors,
               consultants, and financial advisors, as needed to assist him in fulfilling his
               obligations under the Plan, and on whatever fee arrangement he deems
               appropriate, including, without limitation, hourly fee arrangements and
               contingency fee arrangements. Professionals engaged by the Debtor after the
               Effective Date shall not be required to file applications for compensation in order
               to receive the compensation provided for herein. If the Debtor has any objection
               to an application for compensation submitted to him by a Professional, the Debtor
               and the Professional which has submitted the application may file a motion with
               the Bankruptcy Court to decide the matter.

       E.    Sale of Properties:




                                                18
        Case 19-15265       Doc 73     Filed 10/03/19      Page 19 of 33



       Within 24 months of the Effective Date, the Debtor shall sell the following
       properties, by private sale: (i) 9701 Fields Court, Gaithersburg, Maryland 20877;
       (ii) 8931Edgewood Drive, Gaithersburg, Maryland 20877; and (iii) 1530 Key
       Boulevard, #728, Arlington, Virginia 22209.

       The proceeds of the sale of each of the Properties, net of any applicable
       commissions and costs of sale, and payments of the interest of co-owners, shall,
       within 28 days of the sale, be distributed first to any outstanding Post-Effective
       Date Expenses, and second to holders of Allowed General Unsecured Claims in
       Class 6 of the Plan pro rata, with a reserve for anticipated U.S. Trustee fees and
       income taxes.

       Within fourteen days of the sale of each Property, the Debtor shall file a report of
       sale and the proposed distribution.

       The Debtor will request that the Confirmation Order authorize him to sell each of
       the Properties, by private sale, as set forth herein.


F. Litigation Proceeds:

              The proceeds of any recovery on the Causes of Action, net of any costs of
              litigation, shall, within 28 days of completion of the litigation, shall be
              distributed first to any outstanding Post- Effective Date Expenses, and
              second to holders of General Unsecured Claims in Class 6 of the Plan pro
              rata, with a reserve for anticipated U.S. Trustee fees and income taxes.
              Within fourteen days of the completion, the Debtor shall file a report of
              the result of litigation and proposed distribution of proceeds.

G.   Distributions

       a. Distribution of Property Under the Plan

               i. Source of Distributions

              The sources of all Distributions and payments under this Plan are the
              Debtor’s quarterly Plan payments, the net proceeds of the sale of Debtor’s
              Properties, and the net proceeds of the Causes of Action, if any.

              ii. Manner of Cash Payments

              Cash payments to domestic entities holding Allowed Claims will be
              denominated in U.S. dollars and will be made by checks drawn on a
              domestic bank selected by the Debtor or, at the Debtor’s option, by wire
              transfer from a domestic bank. Cash payments to foreign entities holding
              Allowed Claims may be paid, at the Debtor’s option, either in the same

                                        19
Case 19-15265    Doc 73      Filed 10/03/19    Page 20 of 33



    manner as payments to domestic entities or in any funds and by any means
    that are necessary or customary in the particular foreign jurisdiction.

    iii. Setoff and Recoupment

    Notwithstanding anything to the contrary in this Plan, the Debtor may set
    off, recoup, or withhold against the Distributions to be made on account of
    any Allowed Claim any claims that the Debtor or the Estate may have
    against the claimant or the Person holding the Allowed Claim. The Debtor
    does not and shall not be deemed to waive or release any claim against
    those Persons by failing to effect such a setoff or recoupment, by the
    allowance of any claim against the Debtor or the Estate, or by making a
    Distribution on account of an Allowed Claim. In addition, the settlement
    or adjudication of any Avoidance Action shall not bar the Debtor from
    filing a subsequent objection to Claim. The Debtor may assert all of the
    same rights and defenses, including all setoff rights and rights under
    Section 502(d) of the Bankruptcy Code, with respect to any Claim held by
    an Assignee of a Claim as he could against the original Holder of the
    Claim.

    iv. Interest on Claims

    Unless otherwise specifically provided for in this Plan, the Confirmation
    Order, any order of this Court, or required by applicable bankruptcy law,
    Post-Petition interest shall not accrue or be paid on any Claims, and no
    Holder of a Claim shall be entitled to interest accruing on or after the
    Petition Date.

    v. Withholding and Reporting Requirements

    In connection with this Plan and all Distributions under this Plan, the
    Debtor shall, to the extent applicable, comply with all tax withholding,
    payment, and reporting requirements imposed by any federal, state,
    provincial, local, or foreign taxing authority, and all Distributions under
    this Plan shall be subject to any such withholding, payment, and reporting
    requirements. The Debtor shall be authorized to take any and all actions
    that may be necessary or appropriate to comply with such withholding,
    payment and reporting requirements. All amounts properly withheld from
    Distributions to a Holder as required by applicable law and paid over to
    the applicable taxing authority for the account of such Holder shall be
    treated as part of the Distributions to such Holder. All Holders shall be
    required to provide any information necessary to effect information
    reporting and withholding of such taxes, including but not limited to
    taxpayer identification numbers. Notwithstanding any other provision of
    this Plan, each Holder of an Allowed Claim that is to receive a
    Distribution pursuant to this Plan shall have sole and exclusive

                             20
Case 19-15265    Doc 73      Filed 10/03/19    Page 21 of 33



    responsibility for the satisfaction and payment of any tax obligations
    imposed by any governmental unit, including income, withholding, and
    other tax obligations, on account of such Distribution. The Debtor may
    require any Creditor to provide a completed form W-8 or W-9 IRS tax
    form or otherwise furnish to the Debtor its tax identification number as
    assigned by the IRS and the Debtor may condition any distribution to any
    Creditor upon receipt of such tax identification number.

    vi. No De Minimis Distributions

    Notwithstanding anything to the contrary in the Plan, no Cash payment of
    less than $10.00 will be made by the Debtor to any Person holding an
    Allowed Claim. No consideration will be provided in lieu of the de
    minimis Distributions that are not made under this Article.

   vii. Fractional Dollars

    Any other provision of this Plan notwithstanding, the Debtor shall not be
    required to make Distributions or payments of fractions of dollars.
    Whenever any payment of a fraction of a dollar under this Plan would
    otherwise be called for, the actual payment may reflect a rounding of such
    fraction to the nearest whole dollar (up or down), with half dollars being
    rounded down.

   viii. No Distributions With Respect to Disputed Claims

    Notwithstanding any other Plan provision, Distributions will be made on
    account of a Disputed Claim only after, and only to the extent that, the
    Disputed Claim becomes an Allowed Claim, provided, however, that if
    the only dispute regarding a Disputed Claim is to the amount of the
    Disputed Claim, the Holder of a Disputed Claim shall be entitled to
    receive a Distribution on account of that portion of the Disputed Claim, if
    any, which the Debtor does not dispute, which Distribution shall be made
    by the Debtor at the same time and in the same manner that such Debtor
    makes Distributions to Holders of similar Allowed Claims pursuant to the
    provisions of the Plan. The Debtor may, in his discretion, withhold
    Distributions otherwise due and payable by the Debtor hereunder to any
    applicable Holder of a Claim until the Claims Objection Deadline, to
    enable a timely objection thereto to be filed. A Claim of any Person from
    which property may be recoverable under section 542, 543, 550, or 553 of
    the Bankruptcy Code or that is a transferee of a transfer that may be
    avoidable under section 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a)
    of the Bankruptcy Code, shall be a Disallowed Claim unless and until the
    Person or transferee has paid the amount or turned over the property for
    which such Person or transferee is liable. Any Holder of a Claim that


                             21
      Case 19-15265       Doc 73     Filed 10/03/19      Page 22 of 33



            becomes an Allowed Claim after the Effective Date will receive its
            Distribution in accordance with the terms and provisions of this Plan.

           ix. Undeliverable or Unclaimed Distributions

            Subject to subparagraphs i-viii above, Distributions to Persons holding
            Allowed Claims will initially be made by mail as follows:

                    1. Distributions will be sent to the address, if any, set forth on a
                       filed proof of claim as amended by any written notice of
                       address change received by the Debtor; or

                    2. If no such address is available, Distributions will be sent to the
                       address set forth on the Bankruptcy Schedules.

            If no address is available either on a proof of claim or on the Bankruptcy
            Schedules, the Distribution will be deemed to be undeliverable. If a
            Distribution is returned to the Debtor as an undeliverable Distribution or is
            deemed to be an undeliverable Distribution, the Debtor will make no
            further Distribution to the Person holding the Claim on which the
            Distribution is being made unless and until the Debtor is timely notified in
            writing of that Person’s current address. Subject to the following
            paragraph, until they become deliverable, the Debtor may, in his
            discretion, create a Plan Reserve for undeliverable Distributions for the
            benefit of the Persons entitled to the Distributions. These Persons will not
            be entitled to any interest on account of the undeliverable Distributions.

            Any Person that is otherwise entitled to an undeliverable Distribution and
            that does not, within the later of six months after the Effective Date, or
            sixty (60) days after a Distribution is returned to the Debtor as
            undeliverable, or is deemed to be an undeliverable Distribution, provide
            the Debtor with a written notice asserting its claim to or interest in that
            undeliverable Distribution and setting forth a current, deliverable address
            will be deemed to waive any claim to or interest in that undeliverable
            Distribution and will be forever barred from receiving that undeliverable
            Distribution or asserting any Claim related thereto against the Debtor and
            the Estate. Nothing in the Plan requires the Debtor to attempt to locate
            any Person holding an Allowed Claim and whose Distribution is
            undeliverable.

H.   Operation of Businesses

     Upon confirmation of this Plan, as may be modified from time to time, the Debtor
     shall be free to, in a manner not inconsistent with this Plan or any Order issued by
     the United States Bankruptcy Court, (1) pay Post-Effective Date Expenses
     without restriction, (2) operate his businesses without restriction and (3) to use,

                                      22
         Case 19-15265        Doc 73     Filed 10/03/19     Page 23 of 33



       sell or otherwise dispose of his Assets, or (4) obtain financing secured by his
       Assets.

                             ARTICLE VII
                       CAUSES OF ACTION/LITIGATION

A. Preservation of Causes of Action and Defenses

Except as otherwise expressly provided in this Plan, on the Effective Date, all property of
the Estate, including, but not limited to, all claims, rights, defenses, Causes of Action of
the Debtor, shall vest in the Debtor, free and clear of all liens, Claims, charges or other
encumbrances.

Unless expressly waived, released or settled in the Plan or any Final Order, the Debtor
shall retain, and may exclusively enforce, any and all claims, rights, defenses and Causes
of Action (including without limitation, claims, rights, defenses and Causes of Action not
specifically identified, or which the Debtor may presently be unaware of, or which may
arise or exist by reason of additional facts or circumstances unknown to the Debtor, at
this time, or facts or circumstances which may change or be different from those which
the Debtor believes to exist), whether arising before or after the Petition Date, in any
court or tribunal, including but not limited to the Bankruptcy Court, and specifically
including but not limited to claims against the Maryland-National Capital Park and
Planning Commission, and causes of action relating to violations of various consumer
protection laws by scheduled creditors, including LVNV Funding, LLC and Cavalry SPV
I, LLC. The Debtor, is authorized to exercise and perform the rights, powers and duties
held by the Debtor’s Estate, including without limitation the authority under Bankruptcy
Code section 1123(b)(3) to provide for the settlement, adjustment, retention and
enforcement of claims, rights, defenses and Causes of Action. The Debtor shall further
have the power, and may exercise discretion, to institute, prosecute, abandon, settle, or
compromise any and all such claims, rights, defenses and Causes of Action, and shall not
be required to seek Bankruptcy Court approval of such decisions.


B. Preclusion Doctrines

No preclusion doctrine, including, without limitation, the doctrines of res judicata,
collateral estoppel, issue preclusion, claim preclusion, waiver, estoppel (judicial,
equitable, or otherwise), or laches shall apply to such claims, rights, defenses or Causes
of Action upon, or after, the Confirmation or consummation of the Plan based on the
Disclosure Statement, the Plan, or the Confirmation Order, except where such claims,
rights, defenses or Causes of Action have been specifically released in the Plan or other
Final Order. No preclusion doctrine, including, without limitation, the doctrines of res
judicata, collateral estoppel, issue preclusion, claim preclusion, waiver, estoppel (judicial,
equitable, or otherwise), or laches shall prevent the Debtor from objecting to any Claim,
except where such Claim is specifically allowed in the Plan or other Final Order.


                                         23
                Case 19-15265        Doc 73     Filed 10/03/19     Page 24 of 33



       No one may rely on the absence of a specific reference in the Plan or the Disclosure
       Statement to any claim, right, defense or Cause of Action against them as an indication
       that the Debtor will not pursue any and all available claims, rights, defenses, or Causes of
       Action against them. The Confirmation Order shall not bar the Debtor by res judicata,
       collateral estoppel, or otherwise from collecting, prosecuting, settling, or defending any
       claim, right, defense, or Cause(s) of Action.

       THE DEBTOR WILL MAKE THE DECISION TO PURSUE, NOT PURSUE OR
       SETTLE VARIOUS CAUSES OF ACTION IN HIS DISCRETION WITH THE
       ADVICE OF COUNSEL. THIS DECISION MAY BE BASED ON MANY
       FACTORS, INCLUDING BUT NOTLIMITED TO THE MERITS OF THE
       VARIOUS CAUSES OF ACTION AND THE COSTS REQUIRED TO
       PROSECUTE SUCH CAUSES OF ACTION. AS SET FORTH IN ARTICLE VII
       OF THE PLAN, THE DEBTOR AND HIS PROFESSIONALS,
       REPRESENTATIVES, SUCCESSORS AND ASSIGNS SHALL NOT HAVE ANY
       LIABILITY ARISING OUT OF THE DEBTOR’S GOOD FAITH
       DETERMINATION OF WHETHER OR NOT TO PURSUE PROSECUTION OR
       SETTLEMENT OF ANY CAUSE OF ACTION.


                                      ARTICLE VIII
                                      EXCULPATION

      A.     Limitation of Liability in Connection with the Case, the Plan,
   Disclosure Statement and Related Documents

Pursuant to section 1125(e) of the Bankruptcy Code, the Debtor and his professionals,
representatives, successors, and assigns (collectively, the “Plan Participants”) will neither have
nor incur any liability to any Person for any act taken or omitted to be taken in connection with
or related to the Case, including, but not limited to, the formulation, preparation, dissemination,
negotiation, implementation, confirmation or consummation of the Plan, the Disclosure
Statement, the Confirmation Order, or any contract, instrument, release or other agreement,
pleading or document created or entered into, the pursuit, non-pursuit or settlement of Causes of
Action or any other act taken or omitted to be taken in connection with or for the purpose of
carrying out the Plan, the Disclosure Statement, the Confirmation Order or related agreement,
including solicitation of acceptances of the Plan (“Exculpated Conduct”); provided, however,
that no Person shall be relieved of liability for fraud, gross negligence, intentional misconduct or
the willful violation of federal or state securities laws or the Internal Revenue Code.

The Plan provides that all Persons are permanently enjoined from commencing, or continuing in
any manner, any action or proceeding against any of the Plan Participants, whether directly,
derivatively, on account of or respecting any Claim, debt, right, or cause of action based in whole
or in part upon any Exculpated Conduct. Any Plan Participant injured by any willful violation
of the injunctions provided in the Plan shall recover from the willful violator actual damages
(including costs and attorneys’ fees) and, in appropriate circumstances, punitive damages.


                                                 24
                Case 19-15265       Doc 73    Filed 10/03/19     Page 25 of 33



       B.     Injunction Against Suing the Debtor, the Estate, and Estate Parties

Unless otherwise provided herein or the Confirmation Order, all injunctions or stays
provided for in the Case pursuant to sections 105, 362 or 525 of the Bankruptcy Code, or
otherwise, and in existence on the Confirmation Date, will remain in full force and effect
until the Effective Date.

As of the Effective Date, all Persons that have held, hold, or may hold Claims (including,
but not limited to, Administrative Expense Claims) are enjoined, from and after the
Effective Date, from (i) commencing or continuing in any manner any action or other
proceeding of any kind on account of any such Claim, Administrative Expense Claim
against the Debtor, and his professionals, representatives, successors and assigns (the
“Estate Parties”), including, but not limited to, any Claims, Administrative Expense Claims
based upon any act or omission, transaction, or other activity of any kind, type or nature
that occurred in connection with the Case prior to the Confirmation Date; (ii) the
enforcement, attachment, collection, or recovery by any manner or means of any judgment,
award, decree, or order against the Estate Parties arising from any matter related to the
Case; (iii) creating, perfecting, or enforcing any encumbrance of any kind against the
Estate Parties or against the property, or interests in property, of the Estate Parties with
respect to any such Claims (including, but not limited to, Administrative Expense Claims);
and (iv) asserting any defense or right of setoff, subrogation, or recoupment of any kind
against any obligation due from the Estate Parties or against the property, or interests in
property, of the Estate Parties with respect to any such Claim (including, but not limited to,
Administrative Expense Claims) until entry of the Discharge (as described below) or entry
of a Relief Order pursuant to Article IX.

Upon the completion of all plan payments to Class 6 and 7 Creditors pursuant to this Plan,
by Court Order, all of the remaining claims asserted against the Debtor by creditors in
each class included the Plan, shall be, to the fullest extent permitted by §1141 of the
Bankruptcy Code, satisfied, settled, released and discharged as against the Debtor, for any
debt that arose before the Confirmation Date and any debt of a kind specified in §§502 and
503 of the Bankruptcy Code and all claims of any nature, whether or not (i) a proof of
claim based on such debt or obligation is filed or deemed filed under §501 of the
Bankruptcy Code, (ii) such Claim is allowed under §502 of the Bankruptcy Code, or (iii)
the holder of such Claim has accepted the Plan. Accordingly, upon the entry of the
Discharge, all persons or entities which could have been claimants, and all actual claimants
listed herein, shall be precluded from asserting any Claim against Debtor, based upon any
act or omission, transaction or other activity of any kind or nature that occurred prior to
the Effective Date, and the Confirmation Order shall permanently enjoin all such person or
entities, and their successors and assigns, from enforcing or seeking to enforce any such
Claim against the Debtor.

For the avoidance of doubt, and notwithstanding any other provision contained in the
Plan or the Confirmation Order, nothing in the Plan or the Confirmation Order shall release or
enjoin the prosecution of any claims or Causes of Action by the Debtor or the Estate.


                                               25
                Case 19-15265        Doc 73     Filed 10/03/19     Page 26 of 33



                                  ARTICLE IX
                              OTHER PLAN PROVISIONS

       A. Conditions to Confirmation

       The following are conditions precedent to the occurrence of the Confirmation Date, each
of which must be satisfied or waived in writing in accordance with Article IX.C:

               a. An order finding that the Disclosure Statement contains adequate information
                  pursuant to Bankruptcy Code section 1125 shall have been entered by the
                  Bankruptcy Court; and

               b. A Confirmation Order in form and substance, reasonably acceptable to the
                  Debtor shall have been entered by the Bankruptcy Court.

       B. The Effective Date

       This Plan will not be consummated or become binding unless and until the Effective Date
Occurs. The Effective Date will be the first Business Day after the following conditions have
been satisfied:

               a. Thirty (30) days have passed since the Confirmation Date;
               b. The Confirmation Order is not stayed;
               c. The Debtor has filed a notice with the Bankruptcy Court that the Effective
                  Date has occurred.

       C. Waiver of Conditions

       Each of the conditions set forth in Articles IX.A and IX.B of this Plan, except for entry of
the Confirmation Order, as set forth in Article IX.A of this Plan, may be waived in whole or in
part by the Debtor. For the avoidance of doubt, absent a stay pending appeal, the pendency of
any appeal of the Confirmation Order shall not cause the delay of the Effective Date. The failure
to satisfy or waive any condition to the Effective Date may be asserted by the Debtor as a basis
to not consummate this Plan regardless of the circumstances giving rise to the failure of such
condition to be satisfied. The failure of the Debtor to exercise any of the foregoing rights shall
not be deemed a waiver of any other rights, and each such right shall be deemed an ongoing right
that may be asserted at any time.

       D. Consequences of Non-Occurrence of Effective Date

In the event that the Effective Date does not timely occur, the Debtor reserves all rights to seek
orders from the Bankruptcy Court directing that the Confirmation Order be vacated, that this
Plan be null and void in all respects, and/or that any settlement of Claims provided for in this
Plan be null and void.

       E. Executory Contracts and Unexpired Leases

                                                 26
                Case 19-15265        Doc 73     Filed 10/03/19     Page 27 of 33




               a. Assumption of Leases

       Except as otherwise provided in the Confirmation Order, this Plan, or any other Plan
Document, on the Effective Date, the Debtor will be deemed to have assumed any and all of the
Leases listed on Exhibit A to the extent that these agreements constitute executory contracts or
unexpired leases under Bankruptcy Code section 365. On the Effective Date, the Confirmation
Order will constitute a Court order approving this assumption as well as the Cure Amount listed
on Exhibit A.

       To the extent provided in the Confirmation Order, this Plan, or any other Plan Document
entered into after the Petition Date or in connection with this Plan, the Confirmation Order shall
constitute an order under Bankruptcy Code section 365 assuming, as of the Effective Date, those
executory contracts and unexpired leases identified in such documents as being assumed. To the
extent provided in the Confirmation Order, this Plan, or any other Plan Document entered into
after the Petition Date or in connection with this Plan, the Confirmation Order shall constitute an
order under Bankruptcy Code section 365 assigning, as of the Effective Date, those executory
contracts and unexpired leases identified in such documents as being assigned.


               b. Rejection of Executory Contracts and Unexpired Leases

       Except as otherwise provided in the Confirmation Order, this Plan, or any other Plan
Document, on the Effective Date, the Debtor will be deemed to have rejected any and all other
agreements that the Debtor executed before the Effective Date -- other than Leases that were
assumed above, and agreements that were previously assumed or rejected either by a Final Order
or under Bankruptcy Code section 365 -- to the extent that these agreements constitute executory
contracts or unexpired leases under Bankruptcy Code section 365. On the Effective Date, the
Confirmation Order will constitute a Court order approving this rejection.

               c. Bar Date for Rejection Damage Claims

     Any Rejection Damage Claims arising from the rejection under the Plan of an executory
contract or an unexpired lease must be filed with the Court and served on the Debtor and his
counsel within thirty (30) days after the Effective Date. Any Rejection Damage Claims that are
not timely filed and served will be forever barred and unenforceable and the Persons holding
these Claims will be barred from receiving any Distributions under the Plan on account of their
Rejection Damage Claims. The Debtor reserves the right to object to any such Rejection
Damage Claims; provided, however, that any such objections must be served and filed not later
than the Claims Objection Deadline.


       F. Indemnification Obligations

     Except as otherwise provided in this Plan or any contract, instrument, release, or other
agreement or document entered into in connection with this Plan, any and all indemnification

                                                27
                 Case 19-15265        Doc 73     Filed 10/03/19      Page 28 of 33



obligations that the Debtor has pursuant to a contract, instrument, agreement, certificate of
incorporation, by-law, comparable organizational document or any other document, or applicable
law, shall be rejected as of the Effective Date, to the extent executory. Nothing in this Plan shall
be deemed to release the Debtor’s insurers from any claims that might be asserted by counter-
parties to contracts or agreements providing the indemnification by and of the Debtor, to the
extent of available coverage.

       G. Entry of a Final Decree

       Promptly following the completion of all Distributions contemplated by this Plan, the
Debtor will file a motion with the Bankruptcy Court to obtain the entry of a final decree.

       Debtor reserves the right to request an Order of Full Administration, at any time
subsequent to the commencement of quarterly payments or “distributions” to creditors under the
Plan. Specifically, Debtor may file a Motion to Recognize Substantial Consummation of the
Plan and seek entry of an Order of Full Administration, following such “substantial
consummation” of the Plan as defined under 11 U.S.C. § 1101(2), combined with a Request for
Final Decree.

        The Final Decree will not be entered in this case until all distributions to to all holders of
Class 6 claims have occurred and until all Administrative Expense Claims, including United
States Trustee fees, have been paid. Should the above referenced Motion to Recognize
Substantial Consummation of the Plan be granted, Debtor’s Chapter 11 case will be closed
administratively. Debtor will continue to perform under the Plan as though the Chapter 11 Case
were open. Any party in interest may seek relief provided for in this Plan by reopening the
Chapter 11 Case through the term of the Plan until all distributions have been completed. This is
not intended to diminish or lessen the Court’s jurisdiction preserved over this Chapter 11 Case.
The purpose of the action would be to avoid the payment of quarterly fees to the United States
Trustee following substantial consummation of the Plan, by dismissal as contemplated by 28
U.S.C. § 1930(a)(6).

        By entry of the Confirmation Order the provisions of Local Bankruptcy Court Rule
3022-1(a)(1) and (2) shall be waived in respect of this Plan; however, the entry of the
Confirmation Order shall give authority for only Local Rule 3022-1(a)(3) to apply to this
Chapter 11 Case. As a result, Debtor may need to seek to reopen the Chapter 11 case in order to
obtain a discharge based upon the requirement that all distributions under the Plan be completed
before a final decree may issue. No retroactive quarterly fees to the Office of the United States
Trustee will be recaptured or realized against the Debtor as a consequence of reopening the
Chapter 11 Case for a discharge.

       H. United States Trustee Fees and Reports

       Pursuant to section 1129(a)(12) of the Bankruptcy Code, any outstanding quarterly fees
due and owing to the Office of the United States Trustee under 28 U.S.C. §1930(a)(6) shall be
paid on the Effective Date. After the Effective Date, the Debtor shall file post-confirmation


                                                  28
                 Case 19-15265        Doc 73     Filed 10/03/19     Page 29 of 33



quarterly disbursement reports and pay all quarterly fees to the Office of the United States
Trustee which are required by applicable law until the case is closed.

       I. Post-Effective Date Effect of Evidences of Claims

Commencing on the Effective Date, notes and other evidences of Claims will represent only the
right to receive the Distributions contemplated under the Plan.

       J. No Recourse

       No Person entitled to receive a payment or Distribution under the Plan will have any
recourse against the Estate, the Debtor and his professionals, representatives, successors, and
assigns, or their respective property and assets, other than the right to receive Distributions in
accordance with the terms of the Plan.

       K. No Admissions

       `Notwithstanding anything to the contrary in the Plan, if the Plan is not confirmed, is
revoked, or otherwise the Effective Date does not occur, the Plan will be null and void, and
nothing contained in the Plan or the Disclosure Statement will: (a) be deemed to be an admission
by the Debtor with respect to any matter discussed in the Plan or the Disclosure Statement,
including liability on any Claim or the propriety of any Claim’s classification; (b) constitute a
waiver, acknowledgement, or release of any Claims, Interests, or any Causes of Action held by
the Debtor or the Estate; or (c) prejudice in any manner the rights of the Debtor, the Estate, or
any creditors or equity security holders in any further proceedings.

       L. Severability of Plan Provisions

        If, before confirmation, the Bankruptcy Court holds that any Plan term or provision is
invalid, void, or unenforceable, the Bankruptcy Court may alter or interpret that term or
provision so that it is valid and enforceable to the maximum extent possible consistent with the
original purpose of that term or provision. That term or provision will then be applicable as
altered or interpreted. Notwithstanding any such holding, alteration, or interpretation, the Plan’s
remaining terms and provisions will remain in full force and effect and will in no way be
affected, impaired, or invalidated. The Confirmation Order will constitute a judicial
determination providing that each Plan term and provision, as it may have been altered or
interpreted in accordance with this Article, is valid and enforceable under its terms.

       M. Transfer Tax Exemption

        Pursuant to section 1146(a) of the Bankruptcy Code, the issuance, transfer or exchange of
any notes or securities under the Plan, or the making or delivery of any deed or other instrument
of transfer under, in furtherance of, or in connection with the Plan, including, without limitation,
any deeds, deeds of trust, mortgages, bills of sale or assignments executed in connection with
any of the transactions contemplated under the Plan, including the sale or refinancing of the rel
properties located at (i) 1715 George Mason Drive, #101, Arlington, Virginia 22205; (ii) 9701

                                                 29
                Case 19-15265        Doc 73    Filed 10/03/19     Page 30 of 33



Fields Court, Gaithersburg, Maryland 20877; (iii) 8931Edgewood Drive, Gaithersburg,
Maryland 20877; and (iv) 1530 Key Boulevard,#728, Arlington, Virginia 22209, or any other
real property owned by the Debtor shall not be subject to any stamp tax or other similar tax.

       N. Governing Law

        The rights and obligations arising under the Plan and any agreements, contracts,
documents, or instruments executed in connection with the Plan will be governed by, and
construed and enforced in accordance with, Maryland law without giving effect to Maryland
law’s conflict of law principles, unless a rule of law or procedure is supplied by: (a) federal law
(including the Bankruptcy Code and the Bankruptcy Rules); or (b) an express choice-of-law
provision in any document provided for, or executed under or in connection with, the Plan terms.

       O. Retention of Jurisdiction

      Under Bankruptcy Code sections 105(a) and 1142, and notwithstanding entry of the
Confirmation Order, substantial consummation of this Plan and occurrence of the Effective Date,
the Bankruptcy Court shall retain jurisdiction over all matters arising out of, and related to, the
Case, this Plan and the Plan Documents to the fullest extent permitted by law, including, among
other things, jurisdiction to:

               a. Allow, disallow, determine, liquidate, classify, estimate or establish the
                  priority or secured or unsecured status of any Claim or Interest, including the
                  resolution of any request for payment of any Administrative Claim, the
                  resolution of any objections to the allowance or priority of Claims or Interests
                  and the determination of requests for the payment of claims entitled to priority
                  under Bankruptcy Code section 507(a)(2), including compensation of any
                  reimbursement of expenses of parties entitled thereto;

               b. Hear and determine all applications for compensation and reimbursement of
                  expenses of Professionals under this Plan or under Bankruptcy Code sections
                  330, 331, 503(b), 1103, and 1129(a)(4); provided, however, that from and
                  after the Effective Date, the retention and payment of the fees and expenses of
                  the Professionals of the Debtor may be made in the ordinary course of
                  business without the approval of the Bankruptcy Court;

               c. Hear and determine all matters with respect to the assumption or rejection of
                  any executory contract or unexpired lease to which the Debtor are parties or
                  with respect to which the Debtor may be liable, and to hear, determine and, if
                  necessary, liquidate any Claims arising therefrom;

               d. Effectuate performance of and payments under the provisions of this Plan;

               e. Hear and determine any and all adversary proceedings, motions, applications
                  and contested or litigated matters arising out of, under or related to the Case,
                  this Plan, or any Plan Document;

                                                30
 Case 19-15265       Doc 73     Filed 10/03/19    Page 31 of 33




f. Enter such orders as may be necessary or appropriate to execute, implement or
   consummate the provisions of this Plan and all contracts, instruments, releases
   and other agreements or documents created in connection with this Plan, the
   Disclosure Statement or the Confirmation Order;

g. Hear and determine disputes arising in connection with the interpretation,
   implementation, consummation or enforcement of this Plan, including
   disputes arising under agreements, documents or instruments executed in
   connection with this Plan;

h. Consider any modifications of this Plan, cure any defect or omission or
   reconcile any inconsistency in any order of the Bankruptcy Court, including,
   without limitation, the Confirmation Order;

i. Issue injunctions, enter and implement other orders, or take such other actions
   as may be necessary or appropriate to restrain interference by any Entity with
   implementation, consummation, or enforcement of this Plan or the
   Confirmation Order;

j. Enter and implement such orders as may be necessary or appropriate if the
   Confirmation Order is for any reason reversed, stayed, revoked, modified or
   vacated;

k. Hear and determine any matters arising in connection with or relating to this
   Plan, the Disclosure Statement, the Confirmation Order, the Plan Documents
   or any contract, instrument, release or other agreement or document created in
   connection with this Plan, the Disclosure Statement, the Confirmation Order,
   or any Plan Document;

l. Enforce all orders, judgments, injunctions, releases, exculpations,
   indemnifications and rulings entered in connection with the Case;

m. Except as otherwise limited herein, recover all Assets of the Debtor and
   property of the Estate, wherever located;

n. Hear and determine matters concerning state, local and federal taxes in
   accordance with Bankruptcy Code sections 346, 505 and 1146;

o. Hear and determine motions for Bankruptcy Rule 2004 examinations;

p. Hear and determine all matters related to the property of the Estate from and
   after the Confirmation Date;

q. Hear and determine any Causes of Action;


                                31
                 Case 19-15265        Doc 73      Filed 10/03/19      Page 32 of 33



                r. Hear and determine all disputes involving the existence, nature or scope of the
                   injunctions, indemnification, exculpation and releases granted pursuant to this
                   Plan;

                s. Hear and determine all matters related to the property of the Estate from and
                   after the Confirmation Date;

                t. Hear and determine such other matters as may be provided in the
                   Confirmation Order or as may be authorized under, or not inconsistent with,
                   provisions of the Bankruptcy Code;

                u. Enforce all orders previously entered by the Bankruptcy Court;

                v. Dismiss the Case; and

                w. Enter a final decree closing the Case.

       If the Bankruptcy Court abstains from exercising jurisdiction, or is without jurisdiction,
over any matter, this Article will not affect, control, prohibit, or limit the exercise of jurisdiction
by any other court that has jurisdiction over that matter.

        P. Successors and Assigns

        The rights, benefits, and obligations of any Person referred to in this Plan will be binding
on, and will inure to the benefit of, any heir, executor, administrator, successor, or assign of that
Person.

        Q. Saturday, Sunday, or Legal Holiday

       If any payment or act under the Plan should be required to be made or performed on a
day that is not a Business Day, then the payment or act may be completed on the next succeeding
day that is a Business Day, in which event the payment or act will be deemed to have been
completed on the required day.

        R. Plan Modification

        Subject to the restrictions set forth in Bankruptcy Code section 1127, the Debtor reserve
the right to alter, amend, or modify the Plan before it is substantially consummated.

        S. Withdrawal of the Plan

        The Debtor reserves the right to withdraw the Plan before the Confirmation Date.

                                        ARTICLE X
                                   DEFAULT AND REMEDIES


                                                  32
                 Case 19-15265       Doc 73     Filed 10/03/19      Page 33 of 33



        Should the Debtor default under the Plan while the automatic stay or any injunction under
this Plan remains in effect, any affected creditor shall file a Notice of Default and shall mail a
copy of the Notice of Default to Debtor and serve Debtor’s attorney. The Debtor shall have 15
days to cure the default. In the event that the default is not cured, the affected Creditor will file
an Affidavit of Default and shall be entitled to assert all rights available to it under state law
against the Debtor or property of the Debtor’s estate. In the event the Debtor files an opposition
on or before 15 days of the Notice disputing the default, the automatic stay and any applicable
injunction under this Plan shall remain in effect until the dispute is adjudicated. In the event that
the Debtor does not timely cure any default, does not timely respond to an Affidavit of Default,
or the Court rules against the Debtor with regard to any dispute it raises with regard to a Notice
of Default or Affidavit of Default, the Creditor shall be entitled to an order granting relief from
the injunction in this case (a “Relief Order”).

                                  ARTICLE XI
                         RECOMMENDATIONS AND CONCLUSION

         The Debtor, as the proponent of the Plan, strongly recommends that all creditors
receiving a Ballot vote in favor of the Plan. The Debtor believes that the Plan maximizes
recoveries to all Creditors entitled to receive distributions on their Allowed Claims and, thus, is
in their best interests. The Plan as structured, among other things, allows creditors to participate
in distributions in excess of those that would be available if the Debtor’s estate was liquidated
under chapter 7 of the Bankruptcy Code, and minimizes delays in recoveries to all Creditors
entitled to receive distributions on their Allowed Claims.

Dated: October 3, 2019                Respectfully Submitted,

                                      /s/ Janet M. Nesse
                                      McNamee, Hosea, Jernigan, Kim, Greenan & Lynch, P.A.
                                      Janet M. Nesse (MDB # 07804)
                                      Justin P. Fasano, Esquire (MDB # 28659)
                                      6411 Ivy Lane, Suite 200
                                      Greenbelt, MD 20770
                                      Phone: 301-441-2420
                                      jnesse@mhlawyers.com
                                      jfasano@mhlawyers.com

                                      Counsel for the Debtor and Debtor in Possession




                                                 33
